
	
		II
		112th CONGRESS
		1st Session
		S. 937
		IN THE SENATE OF THE UNITED STATES
		
			May 10, 2011
			Mr. Barrasso (for
			 himself, Mr. Blunt,
			 Mr. Manchin, Ms. Murkowski, Mr.
			 Enzi, and Mr. Coats)
			 introduced the following bill; which was read twice and referred to the
			 Committee on Energy and Natural
			 Resources
		
		A BILL
		To repeal certain barriers to domestic fuel production,
		  and for other purposes.
	
	
		1.Short
			 titleThis Act may be cited as
			 the American Alternative Fuels Act of
			 2011.
		2.FindingsCongress finds that—
			(1)the United States
			 needs short- and long-term policies designed—
				(A)to eliminate the
			 reliance of the United States on foreign energy sources;
				(B)to create jobs in
			 the United States; and
				(C)to harness all of
			 the energy resources of the United States;
				(2)promoting the
			 energy security of the United States can be achieved by leveraging all domestic
			 energy resources, including—
				(A)traditional
			 fossil fuels;
				(B)alternative
			 energy resources; and
				(C)renewable energy;
			 and
				(3)the United States
			 needs to adopt policies that would foster a more sustainable domestic energy
			 supply that would—
				(A)decrease risks to
			 national security;
				(B)lower domestic
			 energy prices;
				(C)reduce trade
			 deficits; and
				(D)create jobs in
			 the United States.
				3.Repeal of
			 unnecessary barriers to domestic fuel production
			(a)In
			 generalSection 526 of the
			 Energy Independence and Security Act of 2007 (42 U.S.C. 17142) is
			 repealed.
			(b)Conforming
			 amendmentSection 1112 of the National Aeronautics and Space
			 Administration Authorization Act of 2008 (42 U.S.C. 17827) is repealed.
			4.Transparency for
			 delayed loan guarantee applicationsSection 1702 of the Energy Policy Act of
			 2005 (42 U.S.C. 16512) is amended by adding at the end the following:
			
				(l)Reporting
				requirement
					(1)In
				generalIf the Secretary fails to make a final decision by the
				date that is 270 days after the date on which the Secretary selects an
				application to proceed to negotiations of terms and conditions for issuance of
				a conditional commitment for a loan guarantee application under this title for
				a substitute natural gas, chemical feedstock, or liquid transportation fuel
				project, not later than 7 days after that date, and for every 90-day period
				thereafter, the Secretary shall—
						(A)prepare a status
				report for the period covered by the report; and
						(B)submit the status
				report to—
							(i)the Committee on
				Energy and Natural Resources of the Senate; and
							(ii)the Committee on
				Energy and Commerce of the House of Representatives.
							(2)ContentsThe
				status report described in paragraph (1) shall contain—
						(A)a description of
				each reason for the delay of the application;
						(B)the name and
				office of the official who, for the period covering the status report, has
				reviewed the application; and
						(C)a detailed
				schedule for completion of the application
				review.
						.
		5.Algae-based fuel
			 incentivesSection
			 211(o)(2)(B) of the Clean Air Act (42 U.S.C. 7545(o)(2)(B)) is amended by
			 adding at the end the following:
			
				(vi)Algae-based
				fuel incentivesFor purposes of calculating the applicable volume
				of renewable fuel under clauses (i) and (ii) for each calendar year, the
				Administrator shall consider each gallon of renewable biomass produced from
				algae to be equal to 3 gallons of renewable fuel if the algae-based fuel was
				produced using carbon dioxide that was captured in a manner that prevented the
				uncontrolled release of carbon dioxide into the atmosphere during a separate
				energy production process.
				.
				
		6.Loan
			 guaranteesSection 1703(b) of
			 the Energy Policy Act of 2005 (42 U.S.C. 16513(b)) is amended by adding at the
			 end the following:
			
				(11)Substitute
				natural gas production facilities, if the gas is produced—
					(A)from a solid
				feedstock through a gasification process; and
					(B)in a manner that
				captures at least 90 percent of the carbon produced through the gasification
				process.
					.
		7.Multiyear
			 contract authority for department of defense for procurement of alternative
			 fuels
			(a)Multiyear
			 contracts for the procurement of alternative fuels authorized
				(1)In
			 generalChapter 141 of title 10, United States Code, is amended
			 by adding at the end the following:
					
						2410r.Multiyear
				contract authority: purchase of alternative fuels
							(a)In
				generalThe head of an agency
				(as defined in section 2302) may enter into contracts for a period not to
				exceed 20 years for the purchase of alternative fuels.
							(b)Required
				provisionsA contract entered into under subsection (a) shall
				include the following provisions:
								(1)A statement that
				the obligation of the United States to make payments under the contract in any
				fiscal year is subject to appropriations being provided specifically for that
				fiscal year and specifically for alternative fuels.
								(2)A commitment to
				obligate the necessary amount for each fiscal year covered by the contract when
				and to the extent that funds are appropriated for that purpose for that fiscal
				year.
								(3)A statement that
				a commitment given under the authority of this section does not constitute an
				obligation of the United
				States.
								.
				(2)Clerical
			 amendmentThe table of sections of chapter 141 of title 10,
			 United States Code, is amended by adding at the end the following:
					
						
							2410r. Multiyear contract
				authority: purchase of alternative
				fuels.
						
						.
				(b)RegulationsNot
			 later than 120 days after the date of enactment of this Act, the Secretary of
			 Defense shall issue regulations providing that the head of an agency may enter
			 into a multiyear contract as authorized by section 2410r of title 10, United
			 States Code (as added by subsection (a)), only if the head of the agency has
			 determined in writing that—
				(1)there is a
			 reasonable expectation that, throughout the contemplated contract period, the
			 head of the agency will request funding for the contract at the level required
			 to avoid contract cancellation;
				(2)the technical
			 risks associated with the technologies for the production of alternative fuel
			 under the contract are not excessive;
				(3)the contract will
			 contain appropriate pricing mechanisms to minimize risk to the Federal
			 Government from significant changes in market prices for energy; and
				(4)the contract will
			 not be used by the Department of Defense to finance new facilities intended to
			 produce fuel for consumption by the Federal Government.
				(c)Limitation on
			 use of authorityNo contract may be entered into under section
			 2410r of title 10, United States Code (as so added), until the regulations
			 required by subsection (b) are issued.
			8.Electric vehicle
			 impact on electricity demandSection 169(3) of the Clean Air Act (42
			 U.S.C. 7479(3)) is amended—
			(1)by striking
			 (3) The term and inserting the following:
				
					(3)Best available
				control technology
						(A)Definition
							(i)In
				generalThe
				term
							;
			(2)in the second
			 sentence, by striking In no event and inserting the
			 following:
				
					(B)Emission
				limitations
						(i)In
				generalIn no
				event
						;
			(3)in the third
			 sentence, by striking Emissions and inserting the
			 following:
				
					(ii)Prohibition on
				certain
				increasesEmissions
					;
				and
			(4)by adding at the
			 end the following:
				
					(C)Additional
				considerationsFor purposes of establishing the best
				available control technology for a major emitting facility that is an
				electric generating facility located in a region in which demand for
				electricity has increased significantly due to the volume of electric vehicles,
				the permitting authority shall take into account the extent to which the
				emissions of a pollutant have been reduced as a result of the increased use of
				electric
				vehicles.
					.
			
